Citation Nr: 1647928	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  13-17 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability. 

2. Entitlement to service connection for genital warts. 

3. Entitlement to service connection for residuals of syphilis and gonorrhea. 

4. Entitlement to a compensable rating for calcific tendinitis of the right knee. 

5. Entitlement to an effective date earlier than February 28, 2012, for the assignment of an increased 50 percent disability rating for cluster headaches.  

6. Entitlement to an extraschedular evaluation for cluster headaches, which is currently evaluated as 50 percent disabling, to include entitlement to a total disability rating based on unemployability (TDIU).

7. Entitlement to an effective date earlier than May 7, 2016 for the assignment of a 100 percent disability rating for unspecified anxiety disorder with unspecified depressive disorder and insomnia disorder. 

8.  Entitlement to service connection for a lung condition, to include as due to asbestos exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

Additionally, the Board notes that, following the issuance of the March 2013 SSOC, new evidence pertaining to the Veteran's cluster headaches was associated with the claims file without a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  However, the new evidence is not pertinent to this appeal as it is duplicative of the evidence already submitted by the Veteran and is not relevant to his earlier effective date claim.  Therefore, no waiver is necessary and the Board may proceed with the adjudication of the claim on the merits. 38 C.F.R. § 20.1304  (2013).

In May 2016, the Veteran submitted a statement disagreeing with the following issues which were denied in the April 2016 decision: service connection for a left knee condition, sciatic nerve condition, right thumb condition, lung condition, right shoulder strain, back condition, hypertension, visual scatoma of the left eye, vertigo, nausea and vomiting.  The record also indicates that the Veteran submitted a September 2015 statement disagreeing with the August 2015 denial of his service connection claims for hair loss, hearing loss, and tinnitus.  The Veteran also disagreed with the disability rating assigned for his 70 percent service-connected unspecified anxiety disorder and the effective date assigned for his total disability rating based on unemployability.  However, the current VA regulation requires the filing of a VA Form 21-0958 to initiate a notice of disagreement is applicable to claims and appeals filed on or after March 24, 2015.  See 38 C.F.R. §20.201 (2015); 79 Fed. Reg. 57660 -57698 (Sept. 25, 2014).  [The Board notes that the appropriate form was provided to the Veteran at the time he was provided notice of these decisions].

The issues of entitlement to service connection for sleep apnea, genital warts, a lung condition, entitlement to a compensable rating for a right knee disability, an effective date earlier than May 7, 2016 for the assignment of a 100 percent rating for unspecified anxiety disorder, an extraschedular evaluation for cluster headaches, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has residuals of syphilis and gonorrhea.

2.  In a September 1991 rating decision, the RO continued a 10 percent rating for headaches; the Veteran did not appeal that decision and no new and material evidence was received within one year of the decision.

3.  A November 30, 1998 private treatment record, received by VA on October 1, 2010, reflects for the first time very frequent completely prostrating and prolonged migraine attacks.  


CONCLUSIONS OF LAW

1.The criteria for service connection for residuals of syphilis and gonorrhea have not been met.  38 U.S.C.A. §§ 1131, 1132, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2. The criteria for an earlier effective date of October 1, 2010, for the assignment of an increased 50 percent disability rating for cluster headaches (previously rated as vascular headaches) have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102 , 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With respect to the Veteran's service connection claims, the duty to notify was satisfied in a January 2014 letter, with subsequent adjudication of the claim in February 2014. 

One of the issues on appeal arises from the Veteran's disagreement with the effective date assigned following the assignment of a 50 percent disability rating for cluster headaches (previously rated as vascular headaches).  Courts have held that once entitlement is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

The duty to assist requirement has also been fulfilled.  Notably, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  To this end, all relevant, identified, and available evidence has been obtained; specifically, the Veteran's service and post-service treatment records are in the file.  With regard to the Veteran's service connection claims, he was afforded a VA examination in January 2014.  The Board finds the examination adequate; as it was conducted by a medical professional who reviewed the claims file, solicited history from the Veteran, performed a thorough examination, and provided rationale for all conclusions reached.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Based on the foregoing, the Board concludes that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II. Service Connection

The Veteran seeks service connection for residuals of syphilis and gonorrhea.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999). 

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

In making a determination, the Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007). 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

After reviewing the medical evidence of record, the Board finds that service connection is not warranted for residuals of syphilis and gonorrhea.  The threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability, in this matter a diagnosis of syphilis and gonorrhea, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  The requirement in a claim of service connection of a current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Here, the evidence does not reflect that the Veteran has or has had any residuals of syphilis and gonorrhea at any time during this appeal.  The Veteran's service treatment records show an assessment of syphilis in August 1987 and a diagnosis of Neisseria Gonorrhea in November 1987.  However, post-service medical records do not reveal any diagnosis or treatment for residuals of syphilis or gonorrhea.  The Veteran was afforded a VA examination in January 2014, where the examiner noted that the Veteran contracted primary syphilis and acute gonorrhea in service.  He was treated appropriately and in a timely manner with full resolution with no residual disability pathology.  The examiner also noted that subsequent repeat testing showed no active syphilis.  

The Board has also considered the Veteran's complaints regarding syphilis and gonorrhea.  However, he is not competent to attribute the coincidence of symptoms occurring during or after service as establishing that he now has any residuals of syphilis and gonorrhea.  As such, the Board finds that the Veteran's assertions are outweighed by the VA medical opinion addressed above.

Therefore, the most probative evidence of record reflects that the Veteran lacks a diagnosis of residuals of syphilis or gonorrhea.  Thus, there is no current disability to attribute to the Veteran's military service.  Brammer, 3 Vet. App. at 223.

The preponderance of the evidence is against the Veteran's claim; there is no doubt to be resolved; and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Earlier Effective Date 

Generally, the effective date of an award based on a claim for increase is generally the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to this rule provides that the effective date of an award for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2). 

The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his/her representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 .

Once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital or receipt of evidence from a private physician or layman will be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157 (b); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The date on the VA outpatient or hospital examination will be accepted as the date of claim. 
 
[The Board recognizes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply.]

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran filed an increased rating claim in February 28, 2012.  In a July 2012 rating decision, the Veteran's disability rating for cluster headaches (previously rated as vascular headaches) was increased to 30 percent, effective February 28, 2012.  Subsequently, the Veteran submitted a May 2012 private treatment record.  Based on this evidence, the RO increased the Veteran's disability rating to 50 percent in an October 2012 rating decision.  The effective date assigned was February 28, 2012.  However, the Veteran contends that his headaches have been severe since discharge, and is therefore entitled to an earlier effective date.  

Historically, the Veteran was assigned a 10 percent disability rating for vascular headaches, effective March 1990.  The Veteran appealed the decision to the Board.  In August 1991, the Board denied the Veteran's claim for a rating in excess of 10 percent.  Thereafter, in September 1991 the RO reevaluated the Veteran's headache disability, confirming the 10 percent rating.  The Veteran did not appeal the September 1991 decision, nor was new and material evidence submitted within one year.

A close review of the record reveals that VA and private treatment records were added to the files in subsequent years which addressed the Veteran's headaches.  For example, an April 2007 VA treatment record noted that the Veteran was prescribed a new medication (Vicodin) for headaches.  However, this record does not address the severity and frequency of the Veteran's headaches.  The medication was prescribed on an "as needed" basis.  

Significantly, in connection with another claim, VA received 55 pages of private treatment records on October 1, 2010.  These records included a November 30, 1998 private treatment record which described a history of headaches "for the past 12 years" which could "go on for hours or days."  They "involved left-sided temporal pain that goes into the eye associated with toothache, throbbing, pounding, some nausea and lots of light sensitivity."  The neurologist noted that "he will find a dark room and try to sleep it off.  He has had periods when they have been real prominent and other times when they are not so bad.  One to two months ago they were occurring daily and he had to visit Dr. Butuk's office quite frequently, even for Demerol injections.  Lately, they have eased up."  The Board finds that this evidence reflects for the first time in the record very frequent completely prostrating and prolonged migraine attacks commensurate with a 50 percent evaluation.  Accordingly, an earlier effective date for the 50 percent rating is warranted, effective October 1, 2010, the date of receipt of the private medical evidence reflecting migraine symptomatology equivalent to a 50 percent rating.


ORDER

Entitlement to service connection for residuals of syphilis and gonorrhea is denied. 

Entitlement to an effective date of October 1, 2010, for the assignment of an increased 50 percent disability rating for cluster headaches is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

The Veteran seeks a compensable rating for a right knee disability.  The Veteran was last afforded a VA examination in April 2013.  The medical evidence of record indicates that the Veteran's condition has worsened since the last examination which noted "no . . . giving way."  A January 2015 VA treatment record shows pain, intermittent catching and giving way with the right knee.  The Veteran also reported a history of falls and use of braces on both sides.  Therefore, an additional VA examination should be conducted to determine the current status of the Veteran's right knee disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran should also be afforded a VA examination for his sleep apnea.  The Veteran contends that his sleep apnea is related to his service-connected cluster headaches.  VA treatment records from April 2015 show that the Veteran's cluster headaches are related to his sleep disturbance because "sometimes they happen at night and are affecting his sleep habits."  The VA provider did not address the Veteran's sleep apnea.  Therefore, it is unclear whether the Veteran's cluster headaches are related to his sleep apnea or some other sleep problems.  On remand, a VA examination and medical opinion addressing this issue should be obtained.  

With regard to the Veteran's cluster headaches, he seeks a rating in excess of 50 percent for his cluster headaches, which is currently evaluated under Diagnostic Code 8100.  The Veteran is currently receiving the maximum rating allowed under DC 8100.  Therefore, the issue before the Board is whether the Veteran is entitled to an extraschedular rating.  

To this end, the Board finds that referral to the Director of Compensation and Pension Service for extraschedular consideration is necessary in this instance.  The medical evidence indicates that the Veteran is unable to work due to his cluster headaches.  The Veteran submitted a May 2012 private treatment record from Dr. M.T., which notes that the Veteran's headaches occur frequently and produce marked disability and prevent him from engaging in work or other means of gainful economic activities.  A July 2015 VA examination report also indicates that the Veteran's headache condition impacts his ability to work.  The examiner noted that the Veteran cannot focus, pay attention and concentrate on "whatever he is doing."  Therefore, the Board finds that the Veteran's claim should be referred to the Director of Compensation and Pension Service for extraschedular consideration in the first instance, to include TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009); 38 C.F.R. § 4.16 (b).

In June 2014, the Veteran submitted a notice of disagreement (NOD) for the June 2014 denial of his service connection claim for genital warts.  To date, the RO has not issued the Veteran a statement of the case (SOC) with respect to that claim.  Under this circumstance, the Board will remand that issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. at 240-41.

In September 2016, the Veteran submitted another NOD, disagreeing with the denial of his left eye scatoma, vertigo, tinnitus, and lung condition, and the effective date of the total rating for his unspecified anxiety disorder.  See VA Form 21-0958.  Although the RO has not yet issued a statement of the case (SOC), the Board notes that the issues regarding the left eye, tinnitus, vertigo, are acknowledged in the electronic Veterans Appeals Control and Locator System (VACOLS) and in October 13, 2016 congressional correspondence prepared by the RO.  Accordingly, as the receipt of the NOD has been acknowledged by the RO to this extent, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  The Board is including the effective date of the total rating and the lung disability in its remand as these issues were not specifically identified in VACOLS or in the congressional correspondence.

Since the claims file is being returned it should be updated to include any outstanding treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Please obtain any updated VA and non-VA treatment records after securing any necessary releases.

2. After completion of the foregoing, please schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected calcific tendinitis of the right knee.  

Specifically the examiner is requested to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right knee and the left knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's right knee calcific tendinitis.

3. Please schedule the Veteran for an appropriate VA examination to determine the etiology of the Veteran's sleep apnea.  The entire claims file and all pertinent records must be reviewed by the examiner.  After reviewing the record, the examiner should address the following: 

(a) Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea is etiologically related to service.  Please consider and discuss as necessary the lay statements in the record indicating that the Veteran had a "loud, severe-sounding snore" in service.

(b) If the answer to (a) is no, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was caused by the Veteran's service-connected cluster headaches.  The examiner should consider and discuss as necessary the April 2015 VA treatment records showing that the Veteran's cluster headaches are related to his sleep disturbances. 

(c) If the answer to (a) and (b) is no, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was aggravated (permanently worsened) by the Veteran's service-connected cluster headaches.  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the baseline of the severity of the hypertension before the onset of the aggravation.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

4. Then, please refer the case to the Director, Compensation Service for consideration of the Veteran's entitlement to an extraschedular evaluation under Diagnostic Code 8100 for cluster headaches and entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16 (b).

5. Then, readjudicate the claims on appeal.  If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

6. Issue the Veteran a statement of the case (SOC) with respect to the claims of entitlement to service connection for genital warts, lung condition, and an earlier effective date for a 100 percent rating for unspecified anxiety disorder.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.  If an appeal is perfected, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


